DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 23-25, 27-30, 35-37, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0068267 in view of Ruiz et al. ("A simulation framework to validate the use of Head-Mounted Displays and tablets for information exchange with the UAV safety pilot"), and Walden ("Industry's Perspective: A Few Small Steps by the FAA, but No Giant Leap").

	Regarding claim 21, Liu teaches
	A method, comprising: 
obtaining geospatial positional information of an unmanned aerial vehicle while the unmanned aerial vehicle navigates a flight path; 
determining that a visual line of sight is lost based on the geospatial positional information; and 
instructing the unmanned aerial vehicle to perform a flight maneuver to regain the visual line of sight. See at least FIG. 5 and [0071]-[0072] regarding a UAV control method 500. In the control method 500, control of the UAV in certain situations is switched between High Altitude/ Long Range mode (508) and Low Altitude/ Short Range Mode (506) based on the distance of the UAV to a starting point, i.e. a determined distance between the in-flight location of the UAV and the base location of the UAV. See also Liu [0050] where an autonomous return mode is triggered when the UAV has moved out of range of the remote control (user device), i.e. a line of sight interruption (LOS). Also see [0043] and [0071] regarding the determination of the distance of the UAV from the user and the use of the GPS sensor to determine the location of the UAV.
Liu teaches all of the elements of the current invention except Liu does not explicitly teach determining that a visual line of sight between the unmanned aerial vehicle and a user device in communication with the unmanned aerial vehicle is lost based on the geospatial positional information. 
Ruiz teaches where the system can be configured to generate a flight path of a UAV such that it maintains Visual Line-of-Sight (VLoS) with a control station (see Ruiz section IV, paragraph 1 where a flight path for a UAV can be generated such that the UAV remains mostly in VLoS with the base station, with a portion of the flight path purposefully selected to be Beyond Line-of-Sight (BLoS)).
Walden teaches where proposed FAA regulations at the time of Applicant’s filing require that certain UAV’s maintain VLoS with an operator (see Walden page 1, column 2 wherein it is stated that a micro UAS (unmanned aircraft system, i.e. UAV) must remain within the VLoS of the operator).
Since (a) Ruiz teaches where a UAV flight path can be programmed to keep the UAV within VLoS of the operator, (b) Walden teaches where proposed regulations require the UAV to remain within VLoS of the operator, and (c) Liu teaches where an autonomous return flight mode may be triggered when it is determined that the UAV has lost control of the UAV (e.g., the UAV is out of range of the remote controller or otherwise loses communication with the remote controller), it would have been obvious to one of ordinary skill in the art that the system in Liu could have been modified to use the existing flight path generator to ensure that the flight path complies with the proposed VLoS regulations by determining if a visual line of sight between the UAV and a user device in communication with the unmanned aerial vehicle is lost based on geospatial positional information because this does not require further modification of the flight path generator and provides the predictable result of maintaining VLoS.

Regarding claim 23, Liu teaches
The method of claim 21, comprising: responsive to determining that the visual line of sight is lost, outputting an alert indicating that the visual line of sight is lost at the user device. See at least [0098] regarding the user being provided with alerts regarding the current mode of the UAV. As shown in the rejection of claim 1, one of the modes of the UAV comprises an automatic return mode that occurs when a VLOS interruption occurs.

Regarding claim 24, Liu teaches
The method of claim 21, wherein the flight maneuver includes navigating in reverse along at least a portion of the flight path. Liu does not explicitly teach where the flight maneuver includes navigating in reverse along at least a portion of the flight path. However, Liu does teach where the UAV has up to six degrees of freedom of movement and therefore is capable of navigating in reverse along at least a portion of the flight path [0050].

Regarding claim 25, Liu teaches
The method of claim 21, wherein the flight maneuver includes navigating to a base location. See at least [0050] where the UAV may return to a specified location (e.g., the initial takeoff location).

Regarding claim 27, Liu teaches
The method of claim 21, wherein the geospatial positional information indicates a speed and direction of movement of the unmanned aerial vehicle. See at least Liu [0050] where the user may directly control the position, orientation, velocity, and/or acceleration of the UAV.

Regarding claim 28, Liu teaches
The method of claim 21, wherein the determination that the visual line of sight is lost is performed at the unmanned aerial vehicle. See [0050] where an autonomous return mode is triggered when the UAV has moved out of range of the remote control (user device), i.e. a line of sight interruption (LOS). A LOS would be equivalent to a visual line of sight (VLOS) if the LOS is caused by the UAV being obstructed by a geographic feature. Therefore Liu teaches determining a VLOS interruption between the base location and the in-flight location of the UAV. Also see [0043] and [0071] regarding the determination of the distance of the UAV from the user and the use of the GPS sensor to determine the location of the UAV.

Regarding claim 29, Liu teaches
The method of claim 21, wherein the determination that the visual line of sight is lost is performed at the user device. See [0050] where an autonomous return mode is triggered when the UAV has moved out of range of the remote control (user device), i.e. a line of sight interruption (LOS). A LOS would be equivalent to a visual line of sight (VLOS) if the LOS is caused by the UAV being obstructed by a geographic feature. Therefore Liu teaches determining a VLOS interruption between the base location and the in-flight location of the UAV. Also see [0043] and [0071] regarding the determination of the distance of the UAV from the user and the use of the GPS sensor to determine the location of the UAV. Since the autonomous return mode takes into account the location of the UAV and the user device, and an alert is outputted at the user device, the determination that the visual line of sight is lost is performed at the user device.

Regarding claim 30, Liu teaches
An apparatus, comprising: 
a memory; and a processor configured to execute instructions stored in the memory to: see at least FIG. 13 and [0128-[0130] where the processing unit 1304 can be coupled to a non-transitory computer readable medium 1306 that can store program instructions executable by the processing unit.
determine that a visual line of sight between an unmanned aerial vehicle and a user device in communication with the unmanned aerial vehicle may be lost based on geospatial positional information of the unmanned aerial vehicle; and instruct the unmanned aerial vehicle to perform a flight maneuver to prevent a loss of the visual line of sight. See preceding logic for claim 21.

Regarding claim 35, Liu teaches
The apparatus of claim 30, wherein the geospatial positional information is periodically obtained by the user device as the unmanned aerial vehicle navigates a flight path, wherein the determination that the visual line of sight will be lost is performed at the user device. See at least [0050] where the autonomous return mode may be triggered when it is determined that the UAV is out of range of the remote controller or otherwise loses communication with the remote controller. Also see at least FIG. 2 and [0055] where the user device receives sensor data from the UAV (including GPS location information) in real time while the UAV navigates a flight path. Also see preceding logic for claim 29.

Regarding claim 36, Liu teaches
A non-transitory computer storage medium including instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: see preceding logic for claim 30.
determining a non-visual line of sight condition associated with an unmanned aerial vehicle and a user device in communication with the unmanned aerial vehicle based on geospatial positional information of the unmanned aerial vehicle; and instructing the unmanned aerial vehicle to perform a flight maneuver based on the non- visual line of sight condition. See preceding logic for claim 21.

Regarding claim 37, Liu teaches
The non-transitory computer storage medium of claim 36, wherein the non- visual line of sight condition corresponds to a determination that a visual line of sight between the unmanned aerial vehicle and the user device has been lost. See [0050] where an autonomous return mode is triggered when the UAV has moved out of range of the remote control (user device), i.e. a line of sight interruption (LOS). A LOS would be equivalent to a visual line of sight (VLOS) if the LOS is caused by the UAV being obstructed by a geographic feature. Therefore Liu teaches determining a VLOS interruption between the base location and the in-flight location of the UAV. Also see [0043] and [0071] regarding the determination of the distance of the UAV from the user and the use of the GPS sensor to determine the location of the UAV.

Regarding claim 40, Liu teaches
The non-transitory computer storage medium of claim 36, wherein the unmanned aerial vehicle navigates in an auto-piloted mode or a partially auto-piloted mode. See at least [0050] and [0081]-[0082] where the UAV may automatically calculate a path to traverse waypoints indicated by a user, or the UAV may automatically generate a movement path in accordance with the autonomous flight trajectory that avoids obstacles.

Claim(s) 22, 26, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Ruiz and Walden as applied to claim 21 above, and further in view of Teng (US 9,508,263 B1).

Regarding claim 22, Liu teaches
The method of claim 21, Liu teaches all of the elements of the current invention as stated above except
wherein determining that the visual line of sight is lost comprises: 
determining, based on a three-dimensional representation of a geographic feature or structure, that the geographic feature or structure intersects a line between the user device and a location of the unmanned aerial vehicle according to the geospatial positional information. 
Teng teaches it is known to provide the above elements. Teng teaches where the system is configured to determine whether the height of a structure causes the structure to intersect the flight path of the UAV, i.e. intersects a line, and where the flight path generator is configured to modify the flight path in such instances (see Teng column 16, lines 30-56).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Liu in view of Ruiz and Walden to incorporate the teachings of Teng and provide the method of determining, based on a three-dimensional representation of a geographic feature or structure, that the geographic feature or structure intersects a line between the user device and a location of the UAV according to the geospatial positional information in order to comply with proposed regulations at the time of Applicant’s filing. Further, the system is able to “solidify less volatile portions of a flight mission before applying one or more algorithms to identify an optimal or near-optimal means of traversing a target site.” (column 2, lines 17-24)

Regarding claim 26, Liu in view of Teng, Ruiz, and Walden teaches
The method of claim 21, wherein the flight maneuver includes ascending to a higher altitude. See at least Teng column 16, lines 36-41.


Regarding claim 39, Liu in view of Teng, Ruiz, and Walden teaches
The non-transitory computer storage medium of claim 36, wherein the non- visual line of sight condition is determined using a three-dimensional representation of a geographic feature or structure that intersects a line between the user device and the unmanned aerial vehicle. See preceding logic for claim 22.

Claim(s) 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Ruiz and Walden as applied to claim 22 above, and further in view of Chan (US 2017/0148328)..
Regarding claim 31, Liu in view of Ruiz and Walden teaches
The apparatus of claim 30, Liu in view of Ruiz, Walden, and Teng teaches all of the elements of the current invention as stated above except
wherein, to determine that the visual line of sight will be lost, the processor is configured to execute the instructions to: 
determine, based on the geospatial positional information, that the unmanned aerial vehicle will enter a geofence corresponding to a geographic feature or structure that intersects a line between the user device and a location of the unmanned aerial vehicle.
Chan teaches it is known to determine, based on the geospatial positional information, that the unmanned aerial vehicle will enter a geofence corresponding to a geographic feature or structure. See at least Chan FIG.’s 6 & 9 and [0034]-[0035] where the controller 38 is continuously monitoring the geographical location of the drone 20. The controller is configured to identify a geo-fence 405 corresponding to the geofenced area 410 and adjusts the operation of the drone. Adjustments can include adjusting a course of the drone, height of the drone, etc. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Liu in view of Ruiz, Walden, and Teng to incorporate the teachings of Chan and provide the apparatus configured to determine, based on the geospatial positional information, that the unmanned aerial vehicle will enter a geofence corresponding to a geographic feature or structure that intersects a line between the user device and a location of the unmanned aerial vehicle in order to comply with proposed VLoS regulations. Further, the controller of the drone can adjust operations in order to comply with each geofence that the drone may encounter. This is necessary because an entity such as a government agency, a property owner, etc. may limit an action or capability of a drone based on one or more geofences [0016] &[0036]. 

Regarding claim 32, Liu in view of Ruiz, Walden, Teng, and Chan teaches
The apparatus of claim 31, wherein the processor is configured to execute the instructions to: determine the geofence based on information collected by the unmanned aerial vehicle as the unmanned aerial vehicle navigates a flight path. See at least Chan FIG. 5 and [0034] where the controller 38 determines if the current location of the drone 20 is associated with a geofence by, for example, accessing the geofencing repository 300 during the flight.

Regarding claim 33, Liu in view of Ruiz, Walden, Teng, and Chan teaches
The apparatus of claim 31, wherein the flight maneuver includes ascending to an altitude above the geographic feature or structure. See at least Chan FIG. 6 and [0034] where the drone may adjust the height of the drone. For example, in situations where a geofence specifies that the drone 20 cannot fly below a specific height within the geofenced area, the drone may adjust the drone to ascend to an altitude above the geofenced area.

Claim(s) 34 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Teng, Ruiz, and Walden as applied to claim 22 above, and further in view of Frink (US 2004/0249519 A1).
Regarding claim 34, Liu teaches
The apparatus of claim 30, Liu teaches all of the elements of the current invention as stated above except
wherein, to determine that the visual line of sight will be lost, the processor is configured to execute the instructions to: compare a location of the user device and the geospatial position information against a three-dimensional representation of a geographic feature or structure that intersects a line between the user device and the unmanned aerial vehicle.
Frink teaches it is known to provide the above elements. See at least FIG. 3 and [0010] where the system includes a restricted area database within the memory of the aircraft’s navigation system. The authorization controller compares user-loaded waypoints and/or calculated flight paths against the restricted area database. If the programmed flight path of the aircraft would enter a restricted area, the authorization controller would disable the aircraft before takeoff. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Liu to incorporate the teachings of Frink and provide the processor is configured to execute the instructions to: compare a location of the user device and the geospatial position information against a three-dimensional representation of a geographic feature or structure that intersects a line between the user device and the unmanned aerial vehicle. In doing so, the system may be configured to prevent the intentional or unintentional over-flight of restricted areas [0010].

Regarding claim 38, Liu in view of Teng, Ruiz, and Walden teaches
The non-transitory computer storage medium of claim 36, wherein the non- visual line of sight condition corresponds to a prediction that a visual line of sight between the unmanned aerial vehicle and the user device will be lost. See at least preceding logic for claim 34 where, if the authorization controller determines that the user-loaded waypoints and the UAV flight path would enter a restricted area, it is predicted that a visual line of sight between the unmanned aerial vehicle and the user device will be lost. Therefore, the authorization controller would disable the aircraft before takeoff.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday 7:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.P./9/23/22             Examiner, Art Unit 3661                                                                                                                                                                                           

/Elaine Gort/             Supervisory Patent Examiner, Art Unit 3661